


110 HR 6556 IH: To clarify the circumstances during which the

U.S. House of Representatives
2008-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6556
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2008
			Mr. Oberstar (for
			 himself, Mr. Taylor, and
			 Mr. LaTourette) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To clarify the circumstances during which the
		  Administrator of the Environmental Protection Agency and applicable States may
		  require permits for discharges from certain vessels, and to require the
		  Administrator to conduct a study of discharges incidental to the normal
		  operation of vessels.
	
	
		1.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Covered
			 vesselThe term covered vessel means a vessel that
			 is—
				(A)less than 79 feet
			 in length; or
				(B)a fishing vessel
			 (as defined in section 2101 of title 46, United States Code), regardless of the
			 length of the vessel.
				(3)Other
			 termsThe terms contiguous zone,
			 discharge, ocean, and State have the
			 meanings given the terms in section 502 of the Federal Water Pollution Control
			 Act (33 U.S.C. 1362).
			2.Discharges incidental
			 to normal operation of vessels
			(a)No permit
			 requirementExcept as
			 provided in subsection (b), during the 2-year period beginning on the date of
			 enactment of this Act, the Administrator, or a State in the case of a permit
			 program approved under section 402 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1342), shall not require a permit under that section for a covered
			 vessel for—
				(1)any discharge of
			 effluent from properly functioning marine engines;
				(2)any discharge of
			 laundry, shower, and galley sink wastes; or
				(3)any other
			 discharge incidental to the normal operation of a covered vessel.
				(b)ExceptionsSubsection
			 (a) shall not apply with respect to—
				(1)rubbish, trash,
			 garbage, or other such materials discharged overboard;
				(2)other discharges
			 when the vessel is operating in a capacity other than as a means of
			 transportation, such as when—
					(A)used as an energy
			 or mining facility;
					(B)used as a storage
			 facility or a seafood processing facility;
					(C)secured to a
			 storage facility or a seafood processing facility; or
					(D)secured to the bed
			 of the ocean, the contiguous zone, or waters of the United States for the
			 purpose of mineral or oil exploration or development;
					(3)any discharge of ballast water; or
				(4)any discharge in a case in which the
			 Administrator or State, as appropriate, determines that the discharge—
					(A)contributes to a
			 violation of a water quality standard; or
					(B)poses an
			 unacceptable risk to human health or the environment.
					3.Study of discharges
			 incidental to normal operation of vessels
			(a)In
			 generalThe Administrator, in
			 consultation with the Secretary of the department in which the Coast Guard is
			 operating and the heads of other interested Federal agencies, shall conduct a
			 study to evaluate the impacts of—
				(1)any discharge of
			 effluent from properly functioning marine engines;
				(2)any discharge of
			 laundry, shower, and galley sink wastes; and
				(3)any other
			 discharge incidental to the normal operation of a vessel.
				(b)Scope of
			 studyThe study under subsection (a) shall include—
				(1)characterizations
			 of the nature, type, and composition of discharges for—
					(A)representative
			 single vessels; and
					(B)each class of
			 vessels;
					(2)determinations of
			 the volumes of those discharges, including average volumes, for—
					(A)representative
			 single vessels; and
					(B)each class of
			 vessels;
					(3)a
			 description of the locations, including the more common locations, of the
			 discharges;
				(4)analyses and
			 findings as to the nature and extent of the potential effects of the
			 discharges, including determinations of whether the discharges pose a risk to
			 human health, welfare, or the environment, and the nature of those
			 risks;
				(5)determinations of
			 the benefits to human health, welfare, and the environment from reducing,
			 eliminating, controlling, or mitigating the discharges; and
				(6)analyses of the
			 extent to which the discharges are currently subject to regulation under
			 Federal law or a binding international obligation of the United States.
				(c)ExclusionIn
			 carrying out the study under subsection (a), the Administrator shall
			 exclude—
				(1)discharges from a
			 vessel of the Armed Forces (as defined in section 312(a) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1322(a));
				(2)discharges of
			 sewage (as defined in section 312(a) of the Federal Water Pollution Control Act
			 (33 U.S.C. 1322(a)) from a vessel, other than the discharge of graywater from a
			 vessel operating on the Great Lakes; and
				(3)discharges of
			 ballast water.
				(d)Public comment;
			 reportThe Administrator shall—
				(1)publish in the
			 Federal Register for public comment a draft of the study required under
			 subsection (a);
				(2)after taking into
			 account any comments received during the public comment period, develop a final
			 report with respect to the study; and
				(3)not later than 15
			 months after the date of enactment of this Act, submit the final report
			 to—
					(A)the Committee on
			 Transportation and Infrastructure of the House of Representatives; and
					(B)the Committees on
			 Environment and Public Works and Commerce, Science, and Transportation of the
			 Senate.
					
